Exhibit 10.18

 

FIRST AMENDMENT TO AMENDED AND RESTATED

CHANGE IN CONTROL SEVERANCE AGREEMENT

 

This First Amendment (this “Amendment”) is made and entered into as of February
26, 2009 (the “Effective Date”), by and between Marten Transport, Ltd., a
Delaware corporation, (the “Company”), located at 129 Marten Street, Mondovi,
Wisconsin 54755 and                               , an individual residing at
                                           (the “Executive”).

 

RECITALS

 

WHEREAS, the Company and the Executive entered into an Amended and Restated
Change in Control Severance Agreement, dated as of August 13, 2007
(the “Severance Agreement”);

 

WHEREAS, pursuant to the Severance Agreement, the Company agreed in certain
circumstances to pay or reimburse the Executive for fees and expenses of the
Executive’s counsel; and

 

WHEREAS, the parties desire to clarify how they intended that fees and expenses
of the Executive’s counsel, which would be paid or reimbursed by the Company, be
determined.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Executive’s continued employment with the Company, the
Executive’s participation in the Company’s cash and equity incentive plans, and
benefits to the Executive under the Severance Agreement, the Severance Agreement
is hereby clarified and amended as follows:

 


AMENDMENT.  SECTION 5 OF THE SEVERANCE AGREEMENT IS HEREBY AMENDED TO ADD A NEW
SUBSECTION (R) AT THE END THEREOF:


 

(r)            Attorneys’ Fees.  The parties acknowledge and agree that if the
Company becomes obligated under this Agreement, whether under Section 4,
Section 5(f) or otherwise, to pay directly or reimburse the Executive for fees
and expenses of the Executive’s counsel, that such obligation shall be to pay or
reimburse the reasonable fees and expenses of the Executive’s counsel and that
such fees will be calculated on an hourly basis by multiplying the Executive’s
counsel’s reasonable hourly rates by the reasonable amount of time expended in
the Executive’s representation.  The reasonable hourly rates must take into
account the experience and skill of the counsel representing the Executive and
comparable rates of other attorneys in the relevant legal market with
commensurate experience and skill.  The Company’s obligation to pay or reimburse
fees and expenses of the Executive’s counsel specifically excludes any
contingent fee arrangements.

 


NO OTHER AMENDMENT AND DEFINITIONS.  EXCEPT AS SET FORTH HEREIN, THE SEVERANCE
AGREEMENT SHALL REMAIN IN FULL FORCE AND EFFECT IN ACCORDANCE WITH ITS TERMS. 
ALL CAPITALIZED TERMS THAT ARE NOT DEFINED HEREIN SHALL BE AS DEFINED IN THE
SEVERANCE AGREEMENT.


 


COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ONE OR MORE COUNTERPARTS, EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL AND ALL OF WHICH TOGETHER SHALL BE
CONSIDERED ONE AND THE SAME AGREEMENT.  FACSIMILE EXECUTION AND DELIVERY OF THIS
AMENDMENT SHALL BE LEGAL, VALID AND BINDING EXECUTION AND DELIVERY FOR ALL
PURPOSES.


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 

Marten Transport, Ltd.

 

Executive

 

 

 

By:

 

 

By:

 

Print Name: Randolph L. Marten

 

Print Name:

 

Title: Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------